UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1104


In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Petitioner.



           On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


Submitted: April 27, 2021                                         Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on both his Fed. R. Civ. P. 60(b) motion seeking

reconsideration of the district court’s order denying 28 U.S.C. § 2255 relief and his

associated motion to compel. He seeks an order from this court directing the district court

to act. Our review of the district court’s docket reveals that the district court denied Rule

60(b) relief and Darden’s motion to compel by order entered April 8, 2021. Accordingly,

because the district court has recently decided Darden’s case, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                             2